BROSMAn, Judge
(concurring in the result):
I concur in the result. I would concur outright but for the majority opinion’s language on the subject of waiver by the accused of any right he may have possessed to challenge Colonel Bishop for cause.
I agree fully with my brothers that this officer’s membership in the Judge Advocate General’s Corps does not under the law exclude him from membership or service on a court-martial. I need go no further than this, and I prefer not to do so. See Manual for Courts-Martial, United States, 1951, paragraphs 62d, 62f, 62h(2). See also my separate opinion in United States v. Charles E. Smith (No. 486), 2 USCMA 440, 9 CMR 70, decided May 5, 1953.